DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-21, in the reply filed on June 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 18, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 12, 16, 19, and 21, each of these claims contains a percentage by weight range but it is not clear what the percentage is with respect to.  For example, in claim 1, the second polyester polymer is present in an amount from about 2% by weight to about 35% by weight; however, is this with respect to the two polyester resins or to the composition as a whole?  For the purpose of further examination, these ranges will be considered to be with respect to the composition as a whole.
Regarding claims 14 and 20, these claims define that the heat stabilizer is a diphosphate or a triphosphite.  However, it is not completely clear what compounds are encompassed by this description.  The instant specification provides no guidance on this and states exactly what the claim says.  For the purpose of further examination, any phosphate or phosphite compound which can serve as a stabilizer will be considered to meet this claim limitation.
Regarding claims 2, 4-11, 13, 15, 17, and 18, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saga (WO 2015/031573) in view of Bienmueller et al. (US 2014/0163156).
Regarding claims 1-3 and 5-8, Saga teaches a composition comprising from 20 to 70 volume percent of polybutylene terephthalate (first polyester polymer) (¶11, 42), 10 to 35 volume percent of a carbon particle that is a carbon fiber having an average fiber length of from 50 to 200 microns (¶11, 42), and from 0.5 to 25 weight percent of a copolyester elastomer (second polyester polymer) (¶11).  
Saga does not teach that the second polyester polymer is less crystalline than the first polyester polymer.  Specifically, the first polyester polymer has a crystallinity of greater than 
Regarding claim 4, Saga does not teach that the use of a sizing agent on the carbon fiber.
Regarding claims 11 and 13, Saga teaches that the composition may further comprise a nucleating agent such as talc, heat stabilizers, antioxidants, and lubricants (¶39).
Regarding claim 15, Saga teaches that the components of the composition are mixed together for the form the composition (compounded form) (¶48).

Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saga (WO 2015/031573) in view of Bienmueller et al. (US 2014/0163156) as applied to claims 1 and 13 above, and further in view of Mulholland (US 2010/0227143).
Regarding claims 9 and 10, Saga and Bienmueller et al. teach the composition of claim 1 as set forth above.  Saga does not teach that the lubricant included is an ester of montanic acid.  However, Mulholland teaches thermoplastic copolyester compositions (¶9) that comprise a lubricant of an ester of montanic acid (¶59).  Saga and Mulholland are analogous art because they are from the same field of endeavor, namely that of polyester compositions for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an ester of montanic acid, as taught by Mulholland, as the lubricant in the composition, as taught by Saga, and would have been motivated to do so because Mulholland teaches that this compound is desired for use as the lubricant in the disclosed invention (¶59, 64).
Regarding claim 14, Saga and Bienmueller et al. teach the composition of claims 1 and 13 as set forth above.  Saga does not teach that the heat stabilizer is a phosphate or phosphite compound or that the antioxidant is a sterically hindered phenolic compound.  However, Mulholland teaches thermoplastic copolyester compositions (¶9) that comprise sterically hindered phenol antioxidants (¶44) and organophosphorous compounds such as bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite (¶50), which is used in the instant examples.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use these compounds, as taught by Mulholland, in the composition, as taught by Saga, and would have been motivated to do so because Mulholland teaches that they are suitable for use as antioxidants and stabilizers in the disclosed invention/polyester compounds.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saga (WO 2015/031573) in view of Bienmueller et al. (US 2014/0163156) as applied to claims 1 and 11 above, and further in view of Schellekens et al. (US 2009/0264562).
Saga and Bienmueller et al. teach the composition of claims 1 and 11 as set forth above.  Saga teaches that the nucleating agent may be talc but does not teach that it is present in from about 0.001 to about 0.5% by weight.  However, Schellekens et al. teaches a polyester composition (¶17) comprising nucleating agents such as talc that are present in from 0 to 5% by weight (¶82).  Saga and Schellekens et al. are analogous art because they are from the same field of endeavor, namely that of polyester compositions useful for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0 to 5% by weight of a nucleating agent, as taught by Schellekens et al., in the composition, as taught by Saga, and would have been motivated to do so because Schellekens et al. teaches that this is a suitable amount of nucleating agent to use in the disclosed invention/polyester composition.

Claims 16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saga (WO 2015/031573) in view of Mulholland (US 2010/0227143).
Regarding claims 16, 18 and 21, Saga teaches a composition comprising from 20 to 70 volume percent of polybutylene terephthalate (first polyester polymer) (¶11, 42), 10 to 35 volume percent of a carbon particle 
Saga does not teach that the lubricant included is an ester of montanic acid.  However, Mulholland teaches thermoplastic copolyester compositions (¶9) that comprise a lubricant of an ester of montanic acid (¶59).  Saga and Mulholland are analogous art because they are from the same field of endeavor, namely that of polyester compositions for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an ester of montanic acid, as taught by Mulholland, as the lubricant in the composition, as taught by Saga, and would have been motivated to do so because Mulholland teaches that this compound is desired for use as the lubricant in the disclosed invention (¶59, 64).
Regarding claim 20, Saga does not teach that the heat stabilizer is a phosphate or phosphite compound or that the antioxidant is a sterically hindered phenolic compound.  However, Mulholland teaches thermoplastic copolyester compositions (¶9) that comprise sterically hindered phenol antioxidants (¶44) and organophosphorous compounds such as bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite (¶50), which is used in the instant examples.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use these compounds, as taught by Mulholland, in the composition, as taught by Saga, and would have been motivated to do so because Mulholland teaches that they are suitable for use as antioxidants and stabilizers in the disclosed invention/polyester compounds.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saga (WO 2015/031573) in view of Mulholland (US 2010/0227143) as applied to claim 16 above, and further in view of Bienmueller et al. (US 2014/0163156).
Saga and Mulholland teach the composition of claim 16 as set forth above.  Saga does not teach that the composition contains a second polyester polymer that is less crystalline than the polybutylene terephthalate polymer.  However, Bienmueller et al. teaches a composition comprising polyethylene terephthalate and polybutylene terephthalate which is optimized for crystallinity (¶1) and is used for injection molded articles (¶88).  Polyethylene terephthalate is preferred by the instant invention as the second polyester polymer and polybutylene terephthalate is preferred as the first polyester polymer.  Therefore, these compounds should meet the crystallinity limitations.  Saga and Bienmueller et al. are analogous art because they are from the same field of endeavor, namely that of polyester compositions used for injection molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use polyethylene terephthalate, as taught by Bienueller et al., as the second polyester polymer in combination with polybutylene terephthalate, as taught by Saga, and would have been motivated to do so in order to enhance the crystallinity of the composition (Abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saga (WO 2015/031573) in view of Mulholland (US 2010/0227143) as applied to claim 16 above, and further in view of Schellekens et al. (US 2009/0264562).
Saga and Mulholland teach the composition of claim 16 as set forth above.  Saga teaches that the nucleating agent may be talc but does not teach that it is present in from about 0.001 to about 0.5% by weight.  However, Schellekens et al. teaches a polyester composition (¶17) comprising nucleating agents such as talc that are present in from 0 to 5% by weight (¶82).  Saga and Schellekens et al. are analogous art because they are from the same field of endeavor, namely that of polyester compositions useful for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0 to 5% by weight of a nucleating agent, as taught by Schellekens et al., in the composition, as taught by Saga, and would have been motivated to do so because Schellekens et al. teaches that this is a suitable amount of nucleating agent to use in the disclosed invention/polyester composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767